In a proceeding to obtain support, petitioner appeals from a purported order of the Family Court, Queens County, dated April 27, 1966, which inter alia directed a hearing “ for the purpose of taking testimony as to the facts of the Alabama divorce obtained by Petitioner ” [from her previous husband]. Appeal dismissed, without costs. The “order” appealed from is a decision merely; and, in any event, is not a final disposition and therefore is not appealable as of right. However, had an order been entered, and were this court to entertain an appeal therefrom, we would affirm the determination below. Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.